Citation Nr: 0426292	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  98-00 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include arthritis of the lumbar spine and lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from March 1965 to February 
1967.  His DD Form 214 shows his decorations and awards 
include a Parachute Badge.  



This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).  

During the appeal process, the appellant changed his 
residence and the RO in Philadelphia, Pennsylvania, has 
assumed jurisdiction of his claim.

This case has previously come before the Board.  In April 
1999, the Board remanded the issue of entitlement to service 
connection for residuals of a low back injury to the agency 
of original jurisdiction (AOJ) for additional development.  
In February 2001, the Board rephrased the issue as one of 
service connection for arthritis of the lumbar spine and 
lumbosacral strain, and remanded the case to the AOJ for 
additional development.  The matter has been returned to the 
Board for further appellate review.  


FINDING OF FACT

A back injury is not shown in service, arthritis of the 
lumbar spine is not shown within the initial post-service 
year, and there is no competent evidence linking arthritis of 
the lumbar spine or lumbosacral strain to service.  


CONCLUSION OF LAW

A lumbar disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The March 1965 service entrance examination report shows that 
the spine and musculoskeletal system were normal.  An August 
1965 report of examination reflects that the spine and 
musculoskeletal system were normal.  The January 1967 
separation examination report shows that the spine and 
musculoskeletal system were normal.  His physical capacity 
was assigned a profile of "1."  On the accompanying medical 
history he denied having or having had recurrent back pain.  

Social Security Administration (SSA) records reflect that the 
appellant was determined to be disabled since April 1991.  
Severe musculoskeletal impairment was noted.  

VA inpatient treatment records, dated in July 1992, note the 
appellant's complaint of low back ache.  The examiner noted 
the appellant's reported history of an onset of back ache 
since 1966, after an aerial jump.  

An August 1992 VA examination report notes the appellant's 
reported history of having injured his back in 1966.  

On VA examination in August 1992, the appellant reported a 
history of having sustained a back injury "many years ago."  
The pertinent assessment was residual of back injury with 
recurrent low back pain, rule out lumbosacral strain.  

An August 1992 VA outpatient treatment records reflects 
complaint of low back pain.  The record notes the appellant's 
reported history of a back injury during service.  The 
assessment was chronic low back pain.  

VA inpatient treatment records, dated from April 1993 to July 
1993, note that x-ray examination of the lumbosacral spine 
revealed degenerative changes consistent with arthritis.  

In a statement in support of the claim, received in July 
1993, N. R. stated that he served alongside the appellant.  
He related that during service in 1966, he observed the 
appellant doing a parachute jump.  He stated that he 
witnessed the appellant's parachute malfunction, resulting in 
head and back injuries.   

An October 1995 VA outpatient treatment record notes the 
appellant's complaint of low back pain since the previous 
night.  The record notes, "[h]as not had it before."  The 
diagnosis was low back pain.  

On VA examination in July 1997, the examiner noted the 
appellant's reported history of low back pain since 1966 
after a jump.  The examiner stated, "[l]ater on they were 
trying to give him a spinal, and [the appellant] said the 
pain started from that time.  The pain also apparently 
started before that, but it was aggravated by this 
condition."  The relevant impression was low back pain with 
radiculopathy as a result of previous trauma, possibly in 
1966.  

VA outpatient treatment records, dated from March 2000 to 
April 2000, reflect complaint of back pain.  

Treatment records dated in September 2002 reflect that the 
appellant underwent first lumbar epidural steroid injection.  
The diagnoses included severe lumbosacral radiculopathy and 
mechanical low back pain.  

The impression of magnetic resonance imaging (MRI) in April 
2003 was small herniated disc component at L4-L5 is 
unchanged.  Diffuse bulging annulus fibrosus with broad-based 
herniated disc at L5-S1 causing stenosis is also once again 
identified.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for arthritis may be granted if manifested 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

Initially, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the initial agency of 
original jurisdiction (AOJ) decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Pelegrini I 
was withdrawn and replaced by Pelegrini v. Principi, No 01-
944 (U.S. Vet App. Jun. 24, 2004).  

Pelegrini II indicated that the Court was not holding that 
where pre-AOJ-adjudication notice was not provided, the case 
must be returned to the AOJ for the adjudication to start all 
over again as though no AOJ action had ever occurred.  The 
Court stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  It indicated, however, 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  In this case, a 
rating decision was issued in January 1997 and in September 
2000.  A VCAA notice was sent by the AOJ in May 2003.  A 
supplemental statement of the case was issued in April 2004.  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the 
January 1997 and September 2000 rating decisions of the 
reasons and bases for the decision.  He was further notified 
of this information in the November 1997 statement of the 
case and the September 2000, July 2003, and April 2004 
supplemental statements of the case.  The Board concludes 
that the discussions in the January 1997 rating decision and 
in the statement and supplemental statements of the case, 
which were all sent to the appellant, informed him of the 
information and evidence needed to substantiate the claim.  
By letters dated in March 2001 and May 2003, he was advised 
of the evidence he needed to submit to substantiate his 
claim, VA's duty to notify him about his claim, VA's duty to 
assist in obtaining evidence for his claim, what the evidence 
must show to substantiate his claim, what information or 
evidence was needed from him, what he could do to help with 
his claim, and what VA had done to help with his claim.  In 
the April 1999 and February 2001 Board remands, the appellant 
was invited to submit additional evidence.  By letter dated 
in June 2004, he was advised of the procedures by which to 
submit additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  

Analysis 

The Board notes that in the instant case, there has been no 
assertion of combat.  Thus, the provision of 38 U.S.C.A. § 
1154(b) (West 2002) are not applicable.

In order to establish service connection, the evidence must 
show that the appellant has a chronic disability due to 
disease or injury related by competent evidence to service.  
The appellant asserts that he has a back disorder as a result 
of a parachute jump during service in 1966.  

The Board finds that neither arthritis of the lumbar spine 
nor lumbosacral strain is related to service.  A back injury 
is not shown in service, arthritis of the lumbar spine was 
not shown within the initial post-service year, and there is 
no competent evidence linking arthritis of the lumbar spine 
or lumbosacral strain, or any other lumbar pathology to 
service.  

The appellant is competent to report his symptoms; however, 
he is not a medical professional and his statements do not 
constitute competent medical evidence that a back disorder is 
related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge.  The Board notes 
that N. R. is not shown to be qualified to diagnose a back 
disorder or relate such to service.  Id.  

The Board acknowledges that the appellant is in receipt of 
Parachute Badge.  
Service medical records, however, are negative for complaints 
or findings of a back disorder or injury.  At separation in 
January 1967, the musculoskeletal system was normal and he 
specifically denied recurrent back pain.  

Post-service treatment records reflect the initial finding of 
a back disorder was in 1973, many years after service.  The 
Board notes that while some post-service treatment records 
note a history of a back injury during service, the 
information is based on a history reported by the appellant 
and merely recorded by the examiner and it is not enhanced 
medical information.  Such information is not competent 
medical evidence that arthritis of the lumbar spine or 
lumbosacral strain or disc pathology is related to service.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

The Board notes that the record reflects varying accounts in 
regard to the onset of back pain.  More specifically, the 
October 1995 VA examination report reflects the appellant's 
report that he had not had back pain until the day before 
that examination.  The July 1997 VA examination report 
references the onset of back pain in association with a 
spinal injection.  Regardless, there is no competent evidence 
of lumbar pathology during service or of arthritis within one 
year of separation from service.  There is no competent 
evidence attributing lumbar pathology to service.  

The appellant has attempted to establish continuity by 
reporting an onset of pain in 1966 and thereafter.  The Board 
concludes, however, that the 1967 separation examination 
disclosing a normal spine and musculoskeletal system to be 
more probative as to the existence of lumbar pathology.  
Furthermore, the appellant specifically entered a sworn 
statement in 1967 to the effect that he did not have 
recurrent back pain, which is a statement against interest 
and far more probative than his remote unsupported statement.  
In addition, although symptoms, not treatment, are the 
essence in making a determination in regard to continuity of 
symptomatology, the lack of evidence of treatment bears on 
the credibility of the evidence of continuity.  

In this case, the Board is presented with the normal 
separation examination, the sworn denial by the appellant 
during service, and a remarkable lack of evidence of 
treatment in the immediate post service years.  In light of 
this evidence, the assertions of continuity are not reliable.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. Consequently, the benefit 
sought on appeal is denied.








ORDER

Service connection for arthritis of the lumbar spine and 
lumbosacral strain is denied.  



___________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



